DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 28, 2021 has been entered.
 
Response to Amendment
In light of Applicant's submission filed May 28, 2021, the Examiner has maintained and updated the 35 USC § 101 rejection.

Claim Interpretation
The examiner is using the following interpretation for the identified claims language:
“medical device”:  any device that obtains medical information such as heart rate is intended to be a medical device. (This interpretation has been made based on the following fact pattern: The applicant’s specification provides no 
“biometric data”: any type of biological data such as heart-rate, heart-beat per minute, blood-glucose readings, pump rate data. (This interpretation has been obtained based on the following fact pattern: The applicants specification does not recite the term “biometric data” and as such no definition of the term “biometric data” can be found in the applicant’s specification.  However, one of ordinary skill in the art would understand that biometric data means biological data and the applicant’s specification does provide examples of the collection biological data such as heart-rate, heart-beat per minute, blood-glucose readings, and pump rate data in at least paragraphs 37 and 40. Therefore, it appears from the applicant’s specification that any type of biological data such as heart-rate, heart-beat per minute, blood-glucose readings, pump rate data is intended to be biometric data.)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8, 11, 15, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically in regards to claims 1, 8, and 15 the limitations that state, “determining on one or more servers one or more types of the data, sources of the data, quantities  of the data, and post-processing costs of the data; determining on one or more servers a value of the data, wherein determining the value of the data is based on the one or more types of the data, sources of the data, quantities of the data exceeding one or more thresholds required to be of value, and post-processing costs of the data not exceeding one or more maximum acceptable costs;” it is unclear if one of the elements are required or if all of the elements are required. 
One of ordinary skill in the art could interpret the limitation of “determining on one or more servers one or more types of the data, sources of the data, quantities of the data, and post-processing costs of the data” to mean determining at least one of: a type 
  Alternatively, one of ordinary skill in the art could interpret the limitation to mean determining sources of data, quantities of the data, post-processing costs of the data, and one or more types of data.  In which case the scope of the claim would require all four of the items listed.  As such, the claim indefinite.  	For the purpose of prosecuting the claims, the Examiner is interpreting the above limitation as merely only require one of a type of the data, a source of the data, a quantity of the data, or  a post-processing cost of the data. 

Claims 1, 4, 8, 11, 15, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically in regards to claims 1, 8, and 15 the limitations that state, “collecting biometric data from one or more medical devices such as an insulin pen, pacemaker, catheter, or implantable device;”.  It is unclear as to whether the language “such as” whether this is mere exemplary language providing examples and/or preferences or whether the applicant intends the limitation to limit the scope of the claim to at least one of these specific devices.  As per MPEP 2173.05(d), exemplary claim language, including the term “such as” is indefinite if the intended scope is unclear. One of ordinary skill in the art could interpret the limitation of “collecting biometric data from one or more medical devices comprising at least one of an insulin pen, pacemaker, catheter, 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1, 4, 8, 11, 15, 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) 1, 8, and 15 recite(s) the following limitations that are considered to be abstract ideas: 
determining more types of the data, sources of the data, quantities  of the data, and post-processing costs of the data;
determining a value of the data, wherein determining the value of the data is based on the one or more types of the data, sources of the data, quantities of the data exceeding one or more thresholds required to be of value, and post-
processing an exchange based on the user of the medical device accepting at least one offer of the one or more offers 
The limitations of independent claim 1, 8, 15, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” because the claims disclose performing advertising, marketing or sales activities or behaviors comprising collecting information, analyzing the information, determining incentives, providing incentives based on satisfying conditions. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using one or more medical device, one or more server, one or more user device, one or more consumer device, a computer readable storage media, a computer system with one or more processor. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of identifying, determining, presenting, and processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more medical device, one or more server, one or more user device, one or more consumer device, a computer readable storage media, and a computer system with one or more processor, amount to no more than mere 
 	“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible 
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components (as evidenced from paragraph [0105] of the applicant’s specification for example, “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that 
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
collecting biometric data
presenting one or more offers to a user of the device in exchange for the data based on the value;
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No) 	The dependent claims 4, 11, 18 appear to merely further limit the abstract idea by adding an additional determining (analyzing data and obtaining results) step related to the data identified in the abstract idea and as such is considered to be part of the abstract idea.	 	Therefore, the analysis of dependent claims 4, 11, and 18 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept that could be considered “significantly more” than the above-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (US 2013/0197679) in view of Cronin et al. (US 2018/0053200).

 	Claims 1, 8, and 15: Balakrishnan discloses a computer-implemented method, computer program product, and system for facilitating an exchange of data between a user and a data consumer, the method comprising:
 collecting biometric data from one or more medical devices such as an insulin pen, pacemaker, catheter, or implantable device (Paragraph [0028]: collecting information using activity monitoring devices (medical devices) that collect at least heart-rate data (biometric data));
determining on one or more servers one or more types of the data, sources of the data, quantities of the data, and post-processing costs of the data (Paragraph [0043]: determining at least the type of data (determine if the physical activity data received includes accelerometer data, heart rate data) and source of data (the 
 determining on one or more servers a value of the data, wherein determining the value of the data is based on the one or more types of the data, sources of the data, quantities of the data exceeding one or more thresholds required to be of value, and post-processing costs of the data not exceeding one or more maximum acceptable costs (Paragraph [0047 and 0048]: that discloses accumulating an amount of activity points, where certain thresholds determine a reward. Which is equivalent to the applicant’s quantity of data, due to the more points of Balakrishnan is associated to the amount of activity, thus more activity means that more data is captured.); 
presenting on one or more user devices one or more offers to a user of the medical device in exchange for the data based on the value; (Paragraph [0046]: discloses giving points based on the amount of received data; [0048]: alerting a user of an award; [0066]: data collected from the monitoring device can be accessed through an on-line activity tracking and monitoring service; [0077] various activity metrics may be viewed in a same interface or display regardless of the device type or activity type; users may be able to track progress toward a goal that may be achieved through performance of multiple types of activities and regardless of the type of device that is used to record those activities); 

While Balakrishnan discloses providing the reward to the user, he is silent with regard to the acceptance of the reward resulting in the processing of an exchange between the one or more user devices and one or more data consumer devices.  	However Cronin discloses processing an exchange between the one or more user devices and one or more data consumer devices based on the user of the medical device accepting at least one offer of the one or more offers in at least paragraph [0055] (an incentive offered by Big Data Company to receive activity and heart rate data is provided to the user; user accepts offer; clicking on yes button causes the wearable device to send personal health parameter data associated with such requested health parameter type to a data user, subject to data user settings permitting such access, and subject to security settings, applicable to such personal health parameter data) and [0024] (data users include doctors, gym networks, rehabilitation services, senior living communities, hospitals, nursing homes, restaurants, and “big data” users who compile information to discern trends).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include in the data exchange program of Balakrishnan the ability to process an exchange between the one or more user devices and one or more data consumer devices based on . 
Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (US 2013/0197679) in view of Cronin et al. (US 2018/0053200) in further view of Wang et al. (US 2020/0327250).
 	Claims 4, 11, and 18: The computer-implemented method, computer program product, and system of claim 1, 8 and 15, further comprising:
 determining whether the data includes one or more rare events; and
 wherein determining the value of the data is further based on determining that the data includes the one or more rare events.
Balakrishnan and Cronin discloses the computer-implemented method, computer program product, and system of claim 1, 8 and 15.  Cronin further discloses that the third party data users provided the incentives in paragraph [0027] and that the value of the incentive can be increased by the third party data user in paragraph [0062].

determining whether the data includes one or more rare events; and
 wherein determining the value of the data is further based on determining that the data includes the one or more rare events.
However the analogous art of Wang discloses a well-known and improved method for sharing health related data that performs the steps of: 
determining whether the data includes one or more rare events (Paragraph [0371]: performing data mining on different types of data and storing data by data type; [0352]: having access to a larger data pool allows more rare types of data to become available); and
wherein determining the value of the data is further based on determining that the data includes the one or more rare events (Paragraph [0353]: rare data may be valued more; rare data may be rewarded by providing more tokens or incentives to the data contributor to provide the data; [0379]: If a data miner is trying to obtain a pool of 100 data contributors that have a particularly rare characteristic, the price point may end up being higher per contributor since the characteristic is so rare; the system may recommend a price point or range of prices to the data miner to obtain a sufficient number of hits).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have determined that the data includes one or more rare events and determined the value of the data based on the inclusion of rare events as in the improvement discussed in Wang in the system executing the invention . 

Response to Arguments
Applicant's arguments filed May 28, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) the 35 USC 103 rejection of claims 1, 4, 8, 11, 15, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant’s argument with regard to the 35 USC 101 rejection of claims 1, 4, 8, 11, 15, and 18 has been considered and the examiner finds the argument to be not persuasive.  The applicant argues in regards to step 2A Prong 2, that the claims are integrated into a practical application. The Examiner respectfully disagrees.  The applicant has not amended the claims in such a way that medical 
at least one medical device programmed to obtain biometric data from a user, the medical device comprising at least one of an insulin pen, pacemaker, catheter, or implantable device;
wherein each of the at least one medical devices is associated with a unique device identifier;
assigning a unique user identifier to a user and storing said unique user identifier in a user profile;
associating the at least one medical device unique device identifier with  the unique user identifier;
providing the at least one medical device to said user;
the at least one medical device obtaining biomedical information from said user and transmitting said biomedical information.


New telephone, server, or combination thereof, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612, 118 USPQ2d 1744, 1747 (Fed. Cir. 2016); 
An advance in the process of downloading content for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1256, 120 USPQ2d 1201, 1202 (Fed. Cir. 2016); 
Improved, particular method of digital data compression, DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014); Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016); 
Particular method of incorporating virus screening into the Internet, Symantec Corp., 838 F.3d at 1321-22, 120 USPQ2d at 1362-63; 
Components or methods, such as measurement devices or techniques, that generate new data, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); 
Particular configuration of inertial sensors and a particular method of using the raw data from the sensors, Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017); 

Improved process for preserving hepatocytes for later use, Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1050, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621